Citation Nr: 1513940	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Vincent J. Pastore, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has chronic residuals of a left knee injury in service.  The record contains service treatment records associated with the claim file subsequent to the issuance of a statement of the case in February 2013.  These note that the Veteran was treated for a partial tear of the medial collateral ligament of the left knee in July 1993.  A current examination is needed to determine whether the Veteran has a current left knee disability that may be related to the inservice injury.

With respect to his claimed left and right hip disabilities, the Veteran contends that a childhood condition, Legg-Calve-Perthes Disease, was aggravated by intense physical training during service, or alternatively, that the left knee injury has resulted in aggravation of his left and right hip disability.  A VA examination is necessary to determine the current nature of any left and right hip disability and its relationship to service and to any current left knee condition.

In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

Here, no hip condition was noted at the time of the Veteran's entry into service.  Therefore, the Veteran is presumed sound upon entry into service.  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The record contains statements from the Veteran and former service comrades to the effect that he limped and complained of hip pain during strenuous physical exertion in service.  

Therefore, VA cannot show that the disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.  Therefore, the Board finds there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111 (West 2014).  Accordingly, the analysis in this case must focus on the elements required for a claim of service connection.  See 38 C.F.R. § 3.304(b)(1) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of his claimed left knee and bilateral hip disorders.  The examiner must identify all current disabilities of the left knee, the left hip, and the right hip.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to answer the following questions:

a) Is it at least as likely as not (a 50 percent or greater probability) that any current left knee disability is related to the Veteran's active service, to include the partial MCL tear noted in July 1993?

b) Is it at least as likely as not (a 50 percent or greater probability) that any current left and/or right hip pathology is related to his active service, to include the reported limp and discomfort/pain noted in lay statements of record?  Please note that for purposes of this opinion, the examiner must ignore the evidence of a pre-existing childhood hip disability.  This is because no hip disability was clinically noted upon the Veteran's entry into military service.

c) IF, and only if, a current left knee disability is found to be related to service, the examiner must also opine as to whether it is at least as likely as not that any current left and/or right hip condition of the Veteran is proximately due to or aggravated by any service-connected left knee condition? The examiner must address both causation AND aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the left knee disability as contrasted to a temporary worsening of symptoms.  
IF, and only if, the examiner determines that the service-connected left knee aggravated either the left or right hip disability, the examiner must attempt to establish a baseline level of severity of the left or right hip disability prior to aggravation by the left knee disability.  
The examination report must include a complete rationale for all opinions expressed.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal, with specific consideration of all evidence added to the record since the issuance of the statement of the case.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




